Citation Nr: 9907519	
Decision Date: 03/19/99    Archive Date: 03/24/99

DOCKET NO.  97-19 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance or by reason of being housebound.


WITNESSES AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel



INTRODUCTION

The veteran served on active duty from April 1943 to April 
1946.  The appellant is the widow of the veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 1996 and January 1997 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi, that denied the above-
noted claim. 

The case was previously before the Board in August 1998, when 
it was remanded to schedule the appellant for a hearing 
before a traveling Member of the Board.  In December 1998, a 
video conference hearing was held before the undersigned, who 
is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7107(c) (West Supp. 1998).  


REMAND

Additional development is warranted prior to adjudication of 
this claim.  The evidence of record does not provide the 
medical information necessary for the Board to render 
findings of medical fact regarding housebound status or the 
need for regular aid and attendance.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (holding that Board 
must rely on independent medical evidence to support its 
findings and must not refute medical evidence in the record 
with its own unsubstantiated medical conclusions).  The 
appellant has not yet been afforded a VA examination.  
Therefore, on remand, the RO should schedule her for a 
complete and thorough VA examination to determine housebound 
status or the need for regular aid and attendance.  See Green 
v. Derwinski, 1 Vet. App. 121 (1991) (fulfillment of the 
statutory duty to assist "includes the conduct of a thorough 
and contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one").

The record further reflects that potentially relevant medical 
records have not been obtained by the RO.  For example, the 
appellant receives medical treatment from Ralph E. Sulser, 
M.D. on a regular basis.  She is also cared for by a home 
health care aide/nurse.  The appellant was accorded a period 
of 60 days from the date of her hearing to provide copies of 
Dr. Sulser's treatment records.  They have not yet been 
associated with the claims file.  Therefore, the RO should 
make arrangements to obtain these records on remand, as the 
duty to assist involves obtaining relevant medical reports 
where indicated by the facts and circumstances of the 
individual case.  See Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Littke v. Derwinski, 1 Vet. App. 90 (1990). 

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  Request that the appellant provide a 
list of those who have treated her for 
all of her disabilities since 1996, and 
obtain all records of any treatment 
reported by the appellant that are not 
already in the claims file.  The Board is 
particularly interested in treatment 
records from Ralph E. Sulser, M.D. and 
the appellant's home health care 
aide/nurse. 

If requests for any private treatment 
records are not successful, tell the 
appellant so that she will have an 
opportunity to obtain and submit the 
records herself, in keeping with her 
responsibility to submit evidence in 
support of her claim.  38 CFR 
§ 3.159(c).

2.  Afford the appellant an appropriate 
VA examination.  The examiner should be 
given a copy of this remand and the 
appellant's entire claims folder.  The 
examiner should be requested to review 
the appellant's medical history prior to 
conducting the examination and state that 
this has been accomplished.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  

The purpose of the examination is to 
determine housebound status or the need 
for regular aid and attendance.  Each of 
the appellant's disabilities should be 
evaluated, including, but not limited to, 
diabetes mellitus, rheumatoid arthritis, 
any visual problems, bronchitis and 
hypertension.  The examiner is asked to 
describe the nature of the appellant's 
disabilities and the effect of her 
disabilities on her ability to perform 
daily functions.

For example, is the appellant unable to 
dress or undress herself and keep herself 
ordinarily clean and presentable?  Does 
she require frequent adjustment of any 
special prosthetic or orthopedic 
appliances that cannot be done without 
aid?  Is she unable to feed herself 
through loss of coordination of upper 
extremities or through extreme weakness, 
or unable to attend to the wants of 
nature?  Does she have incapacity, 
physical or mental, that requires care or 
assistance on a regular basis to protect 
her from hazards or dangers incident to 
her daily environment?  Does she have any 
disability that requires that she remain 
in bed?  Is she substantially confined to 
her dwelling and the immediate premises, 
and if so, it is reasonably certain that 
the disability or disabilities and 
resultant confinement will continue 
throughout her lifetime?

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the examiner's conclusions.  
If further testing or examination by 
other specialists is determined to be 
warranted in order to evaluate the 
condition(s) at issue, such testing or 
examination is to be accomplished prior 
to completion of the examination report.

3.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and 
completed in full.  If any development 
is incomplete, appropriate corrective 
action is to be implemented.  Specific 
attention is directed to the examination 
report.  If the requested examination 
does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998); see also Stegall v. West, 11 
Vet. App. 268 (1998).

4.  Readjudicate the appellant's claim, 
with consideration of any additional 
evidence developed upon remand.  If the 
decision remains adverse to the appellant, 
provide her a supplemental statement of 
the case and allow an appropriate period 
for response.

Then, the claims folder should be returned to the Board for 
further appellate consideration.  The appellant need take no 
action until she is so informed.  She is, however, free to 
submit additional evidence or argument to the RO on remand.  
Quarles v. Derwinski, 3 Vet. App. 129 (1992).  The purpose of 
this REMAND is to obtain additional information and to comply 
with all due process considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998). 

